Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s appeal brief submitted January 18, 2022.  This application was filed December 21, 2018, and makes no priority claims.
Claims 1-20 are pending in this application.
Claims 1-20 as amended are examined on the merits herein.

In view of the appeal brief filed on January 18, 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/SHAOJIA A JIANG/               Supervisory Patent Examiner, Art Unit 1623              


                                                                                                                                                                           
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This claim requires that the oligonucleotide sequence encodes digital information.  However, any information encoded by a particular pattern is relative to the code used to interpret the information.  Any arbitrary sequence of nucleotides could be regarded as coding digital information if some particular code for interpreting the information were applied to it.  Any system of encoding is thus meaningless without specifying how the information is to be interpreted, rendering this claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 11, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mauritz. (Foreign publication EP1629884, reference included with 4/22/2020 PTO-1449)

Independent claim 16 is directed to a chemical substance that comprises a polymer chain, a protecting group attached to the polymer chain, and a bond cleaved by a redox reaction.  Dependent claim 17 further requires that a monomer of the polymer chain be a nucleotide or an amino acid.  Dependent claims 18 and 19 further identify the structure of the protecting group.
Mauritz discloses a method for electrochemical synthesis of biopolymer arrays on a support. (p. 3 paragraph 7) In this method an electrochemical array is brought into contact with a porous membrane, and one or more production cycles are carried out wherein selected, individually addressable electrodes in the array are activated in order to deprotect a protecting group of the biopolymer array, allowing for addition of further monomers, and after synthesis is complete removing the biopolymer array from the electrode array. (p. 3 paragraph 8) The protecting group can be removed either by the direct electrochemical potential produced by the electrode, or by electrochemically generated acid or base. (p. 7 paragraph 47) Protecting groups can include for example benzyl, nitrobenzyl, 2-(4-nitrophenyl)ethoxycarbonyl, Boc, and FMoc, which fall within the scope of claim 18. (p. 9 paragraphs 79 and 82) With respect to claim 19, steric hinderance is simply a property exerted to a greater or lesser extent by all chemical groups, and therefore this limitation can potentially apply to all protecting groups.  Mauritz further discloses embodiments wherein the coupling of the biopolymer to the porous membrane is unstable under certain conditions. (p. 9 paragraph 83) In such an embodiment .

Claim(s) 1, 3, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usui et al. (Reference included with PTO-892)
Independent claim 1 is directed to a method comprising preparing a substrate comprising selectively cleavable linkers, growing polymers on the substrate, and selectively cleaving only a portion of the linkers by specifically changing local conditions to cleave those linkers and releasing the attached polymers.  Dependent claim 3 specifies that the local condition being changed is the application of light to specific positions and the linkers are photochemically cleavable linkers.  Dependent claim 8 specifies that the polymer is an oligonucleotide or polypeptide.
Usui et al. discloses peptide photo-release arrays that allow for spatial and temporal control of peptide release by applying light to specific portions of the array. (p. 200 first paragraph) After release, the peptide is allowed to act on cells.  This process of releasing specific peptides through spatiotemporally controlled irradiation is seen to anticipate the process of claims 1, 3, and 8.  Furthermore with respect to the limitation “growing polymers on the selectively-cleavable linkers,” this term is not given a limiting definition and is seen to reasonably encompass a process of attaching a polymer to the surface as described in figure 3 on p. 204 of Usui et al.

Furthermore even assuming for the sake of argument that the term “growing” in base claim 1 is to be interpreted as requiring a process of carrying out synthesis cycles wherein individual amino acids are added to the peptide while it is attached to the photocleavable linker, it would have been obvious under 35 USC 103 to one of ordinary skill in the art at the time of the invention to carry out manufacturing of the photo-release array described by Usui et al. wherein the peptide is synthesized while attached to the array b the cleavable linker.
Specifically, Usui et al. discloses that the synthesis strategy of the peptide can differ depending on the particular peptide (p. 205 last paragraph) and describes synthesis of the peptide by Fmoc chemistry on a solid phase resin followed by release form the resin and subsequent coupling to the photocleavable linker. (p. 206 first paragraph – p. 207 sixth paragraph) In view of this disclosure one of ordinary skill in the art would have found it to be obvious to synthesize the peptide directly on the photocleavable linker, eliminating the need for a separate solid phase resin on which to assemble the peptide as well as the need for separate removal and coupling steps.  One of ordinary skill in the art would have had a specific motivation to modify the prior art method in this way in order to simplify the procedure and eliminate unnecessary elements such as the separate solid phase resin or the additional coupling step that are necessitated by synthesizing the peptide on a separate solid phase.

Claim(s) 1, 2, 5, 8-11, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montgomery. (US patent 6444111, cited in PTO-1449)
Independent claim 1 is directed to a method comprising preparing a substrate comprising selectively cleavable linkers, growing polymers on the substrate, and selectively cleaving only a portion of the linkers by specifically changing local conditions to cleave those linkers and releasing the attached polymers.  Dependent claims 2 and 5 specify that the linkers are electrochemically, acid, or base 
Independent claim 9 is directed to a device which is an array of independently addressable electrodes having a polymer attached to the surface of the electrode by a linker comprising a chemical bond that can be cleaved in response to activation of the electrode.  Dependent claim 11 specifies that the cleavable bond is an ester connected to an alkoxy.  Dependent claim 15 specifies that the polymer is an oligonucleotide encoding digital information.  As discussed previously this limitation is indefinite and can potentially be applied to any oligonucleotide sequence.  Therefore claim 15 is interpreted as simply requiring that the polymer be an oligonucleotide.
Independent claim 16 is directed to a chemical substance that comprises a polymer chain, a protecting group attached to the polymer chain, and a bond cleaved by a redox reaction.  Dependent claim 17 further requires that a monomer of the polymer chain be a nucleotide or an amino acid.  Dependent claims 18 and 19 further identify the structure of the protecting group.
Montgomery discloses a method of making an array of separately formed polymers bonded to an electrochemical array comprising repeated cycles of selectively deprotecting protected chemical functionalities at particular positions on the array, bonding protected monomers to these positions, and repeating these steps until at least two full length polymers are formed on the surface. (column 5 line 32 – column 6 line 20) In this manner polymers of a known sequence are synthesized at known locations on the array. (column 6 lines 33-44) The polymers formed in this manner can preferably be polypeptides or oligonucleotides. (column 11 line 12-15) removal of the protecting group is carried out by applying a potential to an electrode at a specific position, thereby generating an electrochemical reagent such as an acid or base which carries out the removal of the protecting group. (column 11 lines 31-39) This process of synthesis falls within the definition of “growing” a polymer in claim 1.  The protecting group .

Claims 1, 3, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myerson et al. (US pre-grant publication 2009/0075840, cited in PTO-892)
Independent claim 1 is directed to a method comprising preparing a substrate comprising selectively cleavable linkers, growing polymers on the substrate, and selectively cleaving only a portion of the linkers by specifically changing local conditions to cleave those linkers and releasing the attached polymers.  Dependent claims 5 and 6 specify that the linkers are acid, or base cleavable and that they are delivered to the specific location by location specific printing, such as using an inkjet device.  Dependent claim 8 specifies that the polymer is an oligonucleotide or polypeptide.
Myerson et al. discloses a method comprising synthesizing an array of nucleic acids on a substrate, incorporating a cleavable linker into the nucleic acid, further extending the nucleic acid beyond the cleavable linker, and then cleaving the cleavable linker. (p. 1 paragraphs 3-5) In one embodiment a cleavage agent can be applied to only a portion of the substrate, resulting in locally cleaving only a portion of the cleavable linkers. (p. 9 paragraph 98) The cleavage is further described as being carried out by any useful means.  Specific reagents used to cleave the linker can include acids, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Myerson et al. (US pre-grant publication 2009/0075840, cited in PTO-892)
The disclosure of Myerson et al. is discussed above.  Myerson et al. does not specifically disclose cleaving a portion of the selectively-cleavable linkers using location-specific printing to deliver an acid or base to a specific portion of the substrate.  However, Myerson et al. does disclose using ink-jet printing devices to locally deliver reagents during synthesis of the oligonucleotides. (p. 7 paragraphs 78-79) It therefore would have been obvious to one of ordinary skill in the art at the time of the invention to use an ink-jet printing device to deliver an acid or base to cleave a chemically cleavable linker at a specific location as well.  One of ordinary skill in the art would have recognized that these devices, already disclosed to be used during an earlier step of the process, would also be suitable for selectively delivering acid or base to cleave only a portion of the cleavable linkers on the array.
Therefore the invention taken as a whole is prima facie obvious.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Montgomery as applied to claims 1, 2, 5, 8-11, and 15-19 above, and further in view of Bi et al. (Reference 1 included with PTO-1449 submitted 9/26/2019)
The disclosure of Montgomery is discussed above.  Montgomery does not disclose a method wherein the cleavable linker comprises a first cleavable group that exposes a second cleavable group when removed.
Bi et al. discloses “safety-catch” linkers for attaching solid-phase synthesized molecules to electrode microarrays. (p. 11704 right column second paragraph) These linkers comprise a protected nucleophile such as a hydroxyl or amino, which when deprotected by activation of an electrode can react with the linker, causing cleavage of the attached molecule from the electrode array, thereby falling within the definition provided by claim 7.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a safety-catch linker as described by Bi et al. in the arrays described by Montgomery.  One of ordinary skill in the art would have been motivated to use these linkers because Bi et al. discloses them as a solution to achieve the goal of specifically removing cleavable linkers from an array.
Therefore the invention taken as a whole is prima facie obvious.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Myerson et al. as applied to claims 1, 3, 5, and 8 above, and further in view of Bi et al. (Reference 1 included with PTO-1449 submitted 9/26/2019)
The disclosure of Myerson is discussed above.  Myerson does not disclose a method wherein the cleavable linker comprises a first cleavable group that exposes a second cleavable group when removed.
Bi et al. discloses “safety-catch” linkers for attaching solid-phase synthesized molecules to electrode microarrays. (p. 11704 right column second paragraph) These linkers comprise a protected 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a safety-catch linker as described by Bi et al. in the arrays described by Myerson et al.  One of ordinary skill in the art would have been motivated to use these linkers because Bi et al. discloses them as a solution to achieve the goal of specifically removing cleavable linkers from an array.
Therefore the invention taken as a whole is prima facie obvious.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mauritz as applied to claims  9, 11, and 15-19 above, and further in view of Palluk et al. (NPL reference 7 included with PTO-1449 filed 9/26/2019)
The disclosure of Mauritz is discussed above.  Mauritz does not disclose a conjugate according to claim 20 having a polymerase enzyme covalently attached to the conjugate.  Instead, Mauritz discloses making the oligonucleotides by conventional phosphoramidite chemistry. (e. g example 2 on p. 12)
Palluk et al. discloses chemoenzymatic synthesis of DNA using terminal deoxynucleotide transferase. (p. 646 figure 1, also left column first paragraph) In this method the TdT is covalently attached to a deoxynucleotide triphosphate.  Upon exposure to a 3’-OH oligodeoxynucleotide strand, the enzyme attaches the dNTP to the 3’- end, and also blocks incorporation of further bases until it is cleaved from the DNA strand, effectively acting as a steric hindering group as described in claim 19 and also being a covalently attached enzyme as described in claim 20.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use tethered TdT nucleotides as the synthesis method for the oligonucleotides described by Mauritz.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected 
Therefore the invention taken as a whole is prima facie obvious.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery as applied to claims  1, 2, 5, 8-11, and 15-19 above, and further in view of Palluk et al. (NPL reference 7 included with PTO-1449 filed 9/26/2019)
The disclosure of Montgomery is discussed above.  Montgomery does not disclose a conjugate according to claim 20 having a polymerase enzyme covalently attached to the conjugate.  Instead, Montgomery discloses making the oligonucleotides by conventional phosphoramidite chemistry. (e. g example 2 in column 28)
Palluk et al. discloses chemoenzymatic synthesis of DNA using terminal deoxynucleotide transferase. (p. 646 figure 1, also left column first paragraph) In this method the TdT is covalently attached to a deoxynucleotide triphosphate.  Upon exposure to a 3’-OH oligodeoxynucleotide strand, the enzyme attaches the dNTP to the 3’- end, and also blocks incorporation of further bases until it is cleaved from the DNA strand, effectively acting as a steric hindering group as described in claim 19 and also being a covalently attached enzyme as described in claim 20.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use tethered TdT nucleotides as the synthesis method for the oligonucleotides described by Montgomery.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Palluk et al. discloses them as being equivalents usable for performing the same function as the phosphoramidites used by Montgomery.
Therefore the invention taken as a whole is prima facie obvious.

s 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery as applied to claims 1, 2, 5, 8-11, and 15-19 above, and further in view of Lundeberg et al. (US patent 6610479, cited in PTO-892) further in view of Yasuda et al. (US patent 6093370, cited in PTO-892)
The disclosure of Montgomery is discussed above.  Montgomery does not disclose an embodiment wherein the linker is thermally labile and heat is applied to the selected positions by an array of individually addressable resistors.  However, Montgomery does generally disclose using linker molecules that can be selectively cleaved.
Lundeberg et al. further discloses a method wherein enzymes are reversibly attached to a solid immobilizing moiety and released from the moiety by application of an appropriate condition. (column 3 lines 18-23) Attachment can be by a linker sensitive to heat, light, microwaves, pH, acid, or proteases. (column 4 lines 59-67) Attachment through a heat-labile linker is preferred. (column 5 lines 1-3)
Yasuda et al. discloses  an apparatus for isolating DNA or RNA from a sample wherein the sample is applied to a surface having an array of probes attached thereto. (column 2 lines 20-30) In a particular embodiment an array of individual heating elements (i.e. resistors) is used to selectively apply heat to particular positions on the substrate. (column 10 line 56 – column 11 line 23, also figure 10)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the thermolabile linkage described by Lundeberg et al. as the linker in the method of Montgomery, and to use an array of heating elements as described by Yasuda et al. to control the temperature so as to selectively cleave the linker at certain positions to selectively release certain oligonucleotides.  One of ordinary skill in the art would have recognized the thermolabile linkers described by Lundeberg et al. as being equivalents usable for the same purpose as the linkers used by Montgomery.  One of ordinary skill in the art would furthermore have reasonably expected success in applying these linkers to the methods and devices described by Montgomery because Lundeberg et al. already discloses that they are usable for immobilizing a biomolecule on a solid substrate.
prima facie obvious.

Claims 4, 9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Myerson et al. as applied to claims 1, 3, 5, and 8 above, and further in view of Lundeberg et al. (US patent 6610479, cited in PTO-892) further in view of Yasuda et al. (US patent 6093370, cited in PTO-892)
The disclosure of Myerson et al. is discussed above.  Myerson et al. does not disclose an embodiment wherein the linker is thermally labile and heat is applied to the selected positions by an array of individually addressable resistors.  However, Myerson et al. does generally disclose using linker molecules that can be selectively cleaved.
Lundeberg et al. further discloses a method wherein enzymes are reversibly attached to a solid immobilizing moiety and released from the moiety by application of an appropriate condition. (column 3 lines 18-23) Attachment can be by a linker sensitive to heat, light, microwaves, pH, acid, or proteases. (column 4 lines 59-67) Attachment through a heat-labile linker is preferred. (column 5 lines 1-3)
Yasuda et al. discloses  an apparatus for isolating DNA or RNA from a sample wherein the sample is applied to a surface having an array of probes attached thereto. (column 2 lines 20-30) In a particular embodiment an array of individual heating elements (i.e. resistors) is used to selectively apply heat to particular positions on the substrate. (column 10 line 56 – column 11 line 23, also figure 10)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the thermolabile linkage described by Lundeberg et al. as the linker in the method of Myerson et al., and to use an array of heating elements as described by Yasuda et al. to control the temperature so as to selectively cleave the linker at certain positions to selectively release certain oligonucleotides.  One of ordinary skill in the art would have recognized the thermolabile linkers described by Lundeberg et al. as being equivalents usable for the same purpose as the linkers used by Myerson et al.  One of ordinary skill in the art would furthermore have reasonably expected success in applying these linkers to the 
Therefore the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 2, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 7 of copending Application No. 16/435363 (reference application, published as US pre-grant publication 2020/0384434, cited in PTO-892, herein referred to as ‘363). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘363 anticipate the claimed invention.  Specifically, claim 1 of ‘363 claims a method comprising synthesizing oligonucleotides on a solid support comprising an array of spatially addressable electrodes, and reversing voltage or current at certain specific electrodes to separate polymers from those electrodes.  Claim 7 of ‘363 further specifies that the polymers are attached to the support by electrochemically cleavable linkers, as required by present claims 1 and 2, thereby anticipating the claims.  Claim 2 of ‘363 further requires that the polymer be an oligonucleotide, anticipating present claim 8.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	3/11/2022